Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 14, 2019

                                    No. 04-17-00338-CV

           Travis CROW, Britt A. Crow, Laurian Crow Edison, and Karen A. Kraft,
                                       Appellants

                                              v.

Heddie Knappick LOOKADOO, Lisa Knappick Lucas, Mary Brown, Margaret Brown Nugent,
Charles Brown, Joseph Gallagher, Josephine Brown Noll, Pamela Gallagher Palmer, and Irene
                                       B. Zoeller,
                                        Appellees

                From the 218th Judicial District Court, La Salle County, Texas
                             Trial Court No. 14-10-00188-CVL
                        Honorable Donna S. Rayes, Judge Presiding


                                       ORDER
        Appellants have filed a Third Response to Abatement, in which appellants assert the
parties jointly request that we extend the abatement of this appeal for thirty days so that the
parties may effectuate the terms of their settlement agreement. The request is GRANTED. It is
ORDERED that appellants file, on or before April 3, 2019, a response in this court addressing
whether the abatement should be lifted and the appeal reinstated on the docket of this court.
TEX. R. APP. P. 42.1, 43.2; see Caballero v. Heart of Texas Pizza, L.L.C., 70 S.W.3d 180, 180
(Tex. App.—San Antonio 2001, no pet.).


                                                   _________________________________
                                                   Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of March, 2019.


                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court